(u)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

INTERNATIONAL PAIN'I`ERS AND ALLIED
TRADES lNDUSTRY PENSION FUND, et. al.

Plaintiffs, CIVlL ACTlON

NO. 09-1797 (CKK)
V.

DAVANC CONTRACTING, INC.
d/b/a Davanc Contracting Inc.

and

CUMPLIDO PAINTING AND RENOVATIONS, INC.
and

CUMPLlDO INDUSTRIES INC.
and

WlLLIAl\/l M. CUMPLIDO, lndividually and d/b/a
Davanc Contracting, Inc. d/b/a Davanc Contracting Inc.

and

MARTHACUMPLIDO, individually and d/b/a
Davanc Contracting, Inc. d/b/a Davanc Contracting lnc.

\y§/\/\./\/\_/\J\_/\/\./\/\./\./§/§/\/\/\/\./\_/\/\_/\_/\/\/g/\./§/\y

Defendants.
ORDER AND JUDGMENT BY DEFAULT
Upon consideration of the Complaint and Motion for Entry of Judgment by Default of the
Plaintiffs, lntemational Painters and Allied Trades lndustry Pension Fund ("Fund" or "Pension
Fund"), Gary J. l\/leyers ("Meyers"), in his official capacity as a f`iduciary, P0litical Acti0n
'l`ogether Fund ("PAT Fund") and the Painters and Allied Trades Labor Management
Cooperation lnitiative ("LMC]" and together with the Pension Fund, Meyers and the PAT Fund,

"Plaintiffs"'), it appearing to the Court that Defendants, Davanc Construction, Inc. d/b/a Davanc

Contracting lnc. ("Davanc"), Cumplido Painting and Renovations, lnc. ("Cumplido Painting"),

Cumplido lndustries, lnc. ("Cumplido lndustries" and, together with Davanc and Cumplido

Painting, "Companies"), William M. Cumplido individually and d/b/a Davanc Contracting, Inc.

d/b/a Davanc Contracting lnc. ("W. Cumplido") and Martha Cumplido individually and d/b/a

Davanc Contracting, lnc. d/b/a Davanc Contracting lnc., ("l\/l. Cumplido" and, together with W.

Cumplido, "lndividual Defendants" and, together with Companies, "Defeiidants") were served

with process on or about January 7, 201 l (Davanc) and on or about january ]3, 2011 (all other

Defendants) and they have inexcusably, knowingly and willfully failed to appear, plead or

otherwise defend, and the default of the Defendants having been entered, it is ORDERED;

l.

Plaintiffs and against Defendants, jointly and severally, under the collective bargaining

judgment by default in the amount 0f$634,297.39 is entered in favor of the

agreement and 29 U.S.C. §l 85.

2.

Davanc, Cumplido Painting and Cumplido lndusties are jointly and severally

liable as alter egos, joint employers or a single employer, for Davanc`s debt to Plaintiffs.

3.

Individual Defendants breached their fiduciary duties to the Pension Fund and,

theref0re, William l\/l. Cumplido individually and d/b/a Davanc Contracting, lnc. d/b/a Davanc

Contracting lnc. and Martha Cu1nplido individually and d/b/a Davanc Contracting, Inc. d/b/a

Davanc Contracting Inc., are jointly and severally liable for Davanc’s debt to the Plaintiffs.

4.

The principal contribution amounts and other amounts due Plaintiffs under the

collective bargaining agreement and 29 U.S.C. §185 are as follows, exclusive oflegal fees and

COSISI
Fund Contributions lnterest Liquidated Audit Attorneys’ TOTAL
Damages Costs Fees and
Costs
Pension $256,613.53 $18,464.90 $51,322.71 $6,888.76 $23,179.44 $356,469.34
Annuity $206,662.54 $14,870.63 $41,332.50 $0.00 $0.00 $262,865.67

338383-1

5.

Thejudgrnent amount is the sum ofthe following amounts:

FTI $3,921.09 $282.15 $784.22 $0.00 $0.00 $4,987.46
LMCI $3,921.09 $282.15 $784.22 $0.00 $0.00 $4,987.46
PAT $3,921.09 $282.15 $784.22 $0.00 $0.00 $4,987.46
TOTAL $475,039.34 $34,18].98 $95,007.87 $6,888. 76 $23,179.44 $634,297.39

(a) Unpaid contributions under the collective bargaining agreement for the

period January 1, 2006 through March 31, 2010 for Davanc and for the period January l, 2006

through March 31, 2008 for Cumplido Painting, as set forth in Paragraph 4.

U.S.C. § 6621 from the date the contributions became due, as set forth in Paragraph 4.

(b) lnterest through February 15, 201 1, calculated in accordance with 26

(c) Liquidated damages as provided by the collective bargaining agreements

and incorporated plan rules, as set forth in Paragraph 4.

(d) Audit costs as provided by the collective bargaining agreements and

incorporated plan rules, as set forth in Paragraph 4.

(e) $23,179.44 incurred in connection with the prosecution of this matter

through February 28, 201 l in accordance with the collective bargaining agreement.

(f) Post -judgment interest will continue to accrue at the rate prescribed by 28

U.S.C. §1961 on the contract claim and judgment.

6.

Within twenty (20) days of the entry of this Order, Defendants shall fully and

accurately complete and submit to the Funds any and all then outstanding remittance reports with

all required information including the name and social security number of each employee, the

hours worked, wages paid and contributions owed for that month together with a check for the

full amount of the contributions owed.

7.

Plaintiffs are awarded reimbursement of all additional reasonable attomeys’ fees

and costs they incur in the collection and enforcement of this Order and judgment in accordance

338383-1

with 29 U.S.C. §l l32(g)(2)(D). The amount of such fees and costs that are in addition to those
set out in 11 2(e) above may be determined by any court with jurisdiction of collection
proceedings without reference back to this Court.

8. The Pension Fund, Annuity Plan, Pension Plan and FTI are also entitled to relief
under 29 U.S.C. §l 145, 1132(g) in the following amounts for contn`butions, interest, liquidated

damages and attorney fees.

Fund Contributions lnterest Liquidated Audit Attorneys’ TOTAL
Damages Costs Fees and
Costs
Pension $256,613.53 $18,464.90 $_§,l,322.7l $6,888.76 $23,179.44 $356,469.34
Annuity $206,662.54 $14,870.63 $41,332.50 $0.00 $0.00 $262,865.67
FTI $3,921.09 $282.15 $784.22 $0.00 $0.00 $4,987.46
TOTAL $467,197.16 $33,617.68 $93,439.43 $6,888. 76 $23,179.44 $624,322.47

(a) The contributions relate to the period January l, 2006 through March 31, 2010 for
Davanc and for the period January 1, 2006 through March 31 , 2008 for Cumplido Painting.

(b) lnterest is calculated through February 15, 201 1 at the plan rate, which matches the
contract rate set forth above.

(c) Liquidated damages represent 20% of all late paid or delinquent contributions as set
forth above.

(d) Audit costs as set forth above.

(d) Legal fees and costs are through February 28, 201 l.

(e) 'l`he ERISA claim judgment amount is less than the amounts due under the
collective bargaining agreement, but may be enforced and collected along with attomey fees and
costs of collection, without duplication of recovery, in the event of any error or defect in the

judgment entered in Paragraphs 2 to 5.

338383-1

(f) Post-judgment interest on the ERISA claim is limited to the amounts provided by 28
U.S.C. §1961.

9. Individual Defendants shall be and hereby are restrained and enjoined:

(a) To render an accounting of Plan assets received and held by him and his eamings,
profits or proceeds due the Plan or allow an audit by the Plan to prepare such an accounting;

(b) To comply with governing law and the terms of the Plaintiffs` plans of benefits
with respect to the care and custody of Plan assets and accounting for the custody and earnings
on Plan assets;

(c) 'l`o make good to the Plan any losses resulting from each breach of fiduciary duty
and to restore to the Plan any profits which have been made through use of Plan assets by the
fiduciary; and

(d) To correct any and all prohibited transactions;

10. This Default Judgment and Order is enforceable by the Plaintiffs individually,
singly or jointly, or by their agent. Any plaintiff may collect the full amount of attomey fees and

costs, except that there shall be no duplication of recovery and the collecting plaintiff shall

instead be obligated to reimbur§e the other Plai ti_ffs _without uplicate charg to Defendants.
//_€,/_\,_,_;,¢L¢,,,.v¢¢(l.)‘£